The correspondence created no agreement. It purported to arrange only certain portions of a contemplated *Page 87 
agreement, and conceded that there were other material portions to be arranged thereafter. Neither party could have maintained an action for specific performance, or for damages for non-performance, on an agreement evidenced by the correspondence, for the reason above stated. It was not possible for any court to declare the covenants, referred to by the correspondence, and not then agreed on; and until that was done the agreement was inchoate, not capable of enforcement. There was no agreement concluded till in July following. Either party could refuse to proceed with the negotiation till that time.
The judgment should be reversed and a new trial ordered.
For reversal, GRAY, LEONARD and EARL, CC. For affirmance, LOTT, Ch. C., and HUNT, C.
Judgment reversed and new trial ordered, costs to abide the event.